Citation Nr: 1825976	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar strain.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from October 2002 to October 2006 receiving a Bronze Service Star and a National Defense Service Star.

The matter of the Veteran's lumbar strain initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Subsequently, in April 2014, the RO issued a rating decision granting service connection for radiculopathy of left lower extremity as secondary to the service-connected lumbar strain and assigning a 10 percent evaluation, effective March 2014. 

The Board remanded the case in August 2016 for a new examination of the Veteran's lumbar strain, and associated impairments.  It has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's lumbar strain was manifested by loss of motion, but did not result in forward flexion limited to 60 degrees or less, combined range of motion being limited to 120 degrees or less, unfavorable ankylosis, muscle spasm, or guarding severe enough to result in an abnormal gait.

2.  Throughout the appeal period, the Veteran had radiculopathy of the left lower extremity associated with lumbar strain was manifested by mild incomplete paralysis.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5237 (2017).

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy in the left lower extremity associated with lumbar strain have not been met.  38 U.S.C. §§ 501, 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.25, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 8720 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.

Increased Ratings

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the Veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The primary focus in a claim for increased rating is the present level of disability.  Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal.  Fenderson v. West, 12 Vet. App, 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that his service-connected lumbar strain has been more disabling than the assigned evaluation of disability, which is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2017).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for the thoracolumbar spine are assigned as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Additional notes are as follows:

Note (1):  Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotations are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017).

Per Note (6), intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2017).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2017).

The Formula for Rating IVDS has the following notes:

Note (1):  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal segment, provided that the affects in each spinal segment are clearly distinct; evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran was granted an initial compensable rating of 10 percent for lumbar strain, effective August 2011.  

In December 2012, imaging of the lumbar spine showed small to medium central left paracentral protrusion of the L5-S1 disk as well as annular tear at L4-5. 

The Veteran underwent a VA examination in January 2014.  The Veteran's range of motion was 80 degrees of forward flexion with pain at 70 degrees, and 25 degrees of extension, bilateral flexion, and bilateral rotation without objective evidence of pain in motion found.  The examiner noted no difference after repetitive-use testing with three repetitions; however, there was functional loss after repetitive use, specifically less movement than normal and painful movement.  The Veteran did not have localized tenderness or pain to palpation, muscle spasm or guarding resulting in an abnormal gait or spinal contour. There was no ankylosis. The Veteran does not use assistive devices, and IVDS was not present.  Muscle strength testing was normal bilaterally, as were reflex and sensory examinations.  There was no radicular pain,  any other signs of radiculopathy, or neurological abnormalities.  There was also no IVDS.   

In April 2014, the Veteran underwent a peripheral nerve examination.  He was diagnosed with lumbar radiculopathy with intermittent mild pain and paresthesia in the left leg.  There was mild incomplete paralysis of the left sciatic nerve and normal right sciatic nerve. . There was mild numbness in the left lower extremity.  Muscle strength was normal bilaterally.  There was no muscle atrophy.  Reflex examination was normal in the bilateral lower extremities and the Veteran had a normal gait.  The examiner opined that pain and weakness are likely to occur after repetitive use, and that flare ups could cause additional loss of motion, but it could not be determined without the examiner present during a flare-up. 

Pursuant to the Board's August 2016 remand, the Veteran was afforded a new VA examination in September 2016, during which initial range of motion testing of the thoracolumbar spine yielded the following results:  forward flexion to 80 degrees; extension to 20 degrees; right lateral flexion to 25 degrees; left lateral flexion to 25 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The examiner noted that the Veteran exhibited pain in the examination but it did not result in functional loss.  In addition, there was no functional loss with repetitive motion, nor was there guarding or muscle spasm resulting in abnormal gait.  The examination noted slight decrease in reflexes for both knee and ankle bilaterally.  In addition, the sensory examination noted decreased sensation in the left leg and feet, and positive straight leg raise testing in the left leg.  The Veteran was evaluated for radiculopathy, and it was determined he experienced mild intermittent pain in the left leg; mild paresthesias and/or dysesthesias in the left leg, and numbness.  The examiner noted the left sciatic nerve was involved.  The examiner opined that Veteran's presentation was consistent with left lower extremity neuropathy originating from low back that is mild in severity. 

Analysis

Based on a careful review of the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted at any time during the appeal period.  The medical evidence shows that the Veteran's lumbar strain was not manifested by forward flexion less than 60 degrees or a combined range of motion of less than 120 degrees, nor was there muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  No incapacitating episodes were reported.  In addition, IVDS was not alleged or found on the VA examinations; therefore, the IVDS rating formula would be inapplicable in this case. 

When evaluating disabilities of the musculoskeletal system involving joints, in addition to the schedular criteria, adequate consideration must be given to functional loss due to flare-ups of pain, weakness, fatigability, incoordination, pain on movement, and lack of endurance.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has been given to the evidence of functional loss and acute pain, and whether those manifestations of would rise to the level such that the next higher rating would be appropriate.

In December 2014, the Veteran complained of sharp back pain that comes and goes.  In January 2015, the Veteran was referred to physical therapy after he complained of increased pain with walking, standing and running.  Medical records in February and March 2015 note that the Veteran had acute onset of lower back pain after running a half a mile on his treadmill at home.  The Veteran states that he takes Ibuprofen for his back and rates the pain at 7 out of 10.  The Veteran explained the pain is not like it was before, but higher in his back and that it can radiate into his right abdominal.  Pain alone, however, is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-8 (2011).  The Board finds that the Veteran's pain was reflected in the September 2016 VA examination report.  Initial range of motion testing revealed that the Veteran experienced pain but suffered no loss of function as a result.  Additionally, after repetitive use testing, the report showed that the Veteran's combined range of motion of the thoracolumbar spine remained unchanged.  In 2016, there was no functional loss or range of motion loss after repetition and pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use.  Based on the evidence, the Board finds that the Veteran was not so limited by the factors noted in DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2017), as to constitute forward flexion of less than 60 degrees; combined range of motion of less than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  Therefore, the Veteran's functional loss does not more nearly approximate the criteria for an increased rating.

The Board therefore finds that the criteria for a higher initial rating for the Veteran's lumbar strain have not been met at any time during the rating period.

As to neurological considerations, the Board notes that there were diminished reflexes in the right knee and ankle during the September 2016 examination.  However, the Veteran has not contended an associated neurological impairment in the right leg.  Furthermore, the objective testing was negative for radiculopathy, diminished sensation, or any other neurological abnormalities.  Notably, the  Veteran has not been diagnosed with any condition in his right lower extremity.  Therefore, a separate rating for a neurological deficit of the right lower extremity is not warranted. 

In regards to the radiculopathy in the left leg, the Veteran is currently evaluated at 10 percent disabling under Diagnostic Code 8720.  38 C.F.R. § 4.124 explains that neuralgia is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Sciatic nerve neuralgia resulting in complete paralysis is evaluated at 80 percent, 60 percent is when it manifests as incomplete paralysis with marked muscular atrophy, 40 percent if determined to be moderately severe paralysis, 20 percent if it is found to be moderate, and 10 percent if found to be mild. 

As indicated above, the April 2014 and September 2016 examination reports both reflect that the Veteran's left lower extremity impairment was considered mild.  He had intermittent mild pain, numbness, and decreased sensation.  The Board therefore finds that the criteria for a higher initial rating for the Veteran's radiculopathy in the left lower extremity associated with lumbar strain have not been met at any time during the rating period.  

Based upon the foregoing, as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the claim must be denied.  See 38 U.S.C. §§ 501, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected lumbar strain is denied. 




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


